NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3512-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOHN A. JORGES, a/k/a JJ,

     Defendant-Appellant.
___________________________

                    Submitted April 20, 2020 – Decided July 10, 2020

                    Before Judges Vernoia and Susswein.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Union County, Indictment No. 16-05-0334.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Ruth Elizabeth Hunter, Designated Counsel,
                    on the brief).

                    Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                    attorney for respondent (Kelsey A. Ball, Special
                    Deputy Attorney General/Acting Assistant Prosecutor,
                    of counsel and on the brief).

PER CURIAM
      Defendant, John A. Jorges, appeals from his trial conviction for unlawful

possession of a handgun. Defendant was carrying the loaded weapon in his

waistband when he was stopped in his car by police officers who were

investigating a threatening telephone call defendant made to the Governor's

Office. Defendant contends the trial court erred in denying his motion to

suppress the firearm.    He asserts the court should not have credited the

suppression hearing testimony of the police officer who seized the weapon

because of inconsistencies between the officer's testimony and his police report.

Defendant further contends that the prosecutor made inappropriate remarks in

his opening and closing statements at trial. Defendant also challenges his

sentence, claiming that the prosecutor committed a gross and patent abuse of

discretion by refusing to reduce the mandatory minimum term of parole

ineligibility pursuant to N.J.S.A. 2C:43-6.2. Finally, defendant contends that

gap time credit awarded at sentencing should instead have been credited as time

served. After carefully reviewing the record in light of the applicable principles

of law and the arguments of the parties, we reject all but one of defendant's

contentions. We agree, as does the State, that defendant should be credited with

fourteen days of time-served jail credit.     In all other respects, we affirm

defendant's conviction and sentence.


                                                                          A-3512-17T1
                                        2
                                       I.

      A Union County Grand Jury charged defendant in a two-count indictment

with: (1) second-degree unlawful possession of a weapon, in violation of

N.J.S.A. 2C:39-5(b), and (2) second-degree possession of a weapon for an

unlawful purpose, in violation of N.J.S.A. 2C:39-4(a)(1). At a status conference

in January 2016, defense counsel advised the court that defendant wished to

accept a plea offer that had been tendered by the prosecutor. As explained to

the court by defense counsel, in exchange for defendant's guilty plea, the State

would agree to reduce the mandatory minimum sentence from forty-two months

to twelve months of parole ineligibility. The judge indicated that defendant

would appear before a different judge in a few days to enter the guilty plea.

However, that plea hearing did not materialize, and defendant never pleaded

guilty.1

      In February 2017, a different judge convened an evidentiary hearing to

address defendant's motion to suppress the handgun.         The judge denied

defendant's motion for reasons explained in a comprehensive and detailed oral

opinion. Defendant was tried before a jury over the course of three days in


1
  The record does not explain why the plea hearing was not convened. Nor does
the record indicate when the pretrial plea offer described by defense counsel
expired.
                                                                        A-3512-17T1
                                       3
September 2017. After both parties rested, the prosecutor moved to dismiss the

count charging possession of a firearm for an unlawful purpose. The jury

convicted defendant of the remaining second-degree firearms count.

      In February 2018, the sentencing court denied defendant's application to

reduce the mandatory forty-two-month term of parole ineligibility prescribed by

N.J.S.A. 2C:43-6(c). The court concluded that the State did not commit a gross

and patent abuse of prosecutorial discretion in refusing to consent to a waiver or

reduction of the mandatory minimum sentence pursuant to N.J.S.A. 2C:43-6.2.

The trial judge proceeded to sentence defendant to a state prison term of forty-

two months of imprisonment with a forty-two-month period of parole

ineligibility.

      The court thereafter realized that it had sentenced defendant to a prison

term within the third-degree range instead of the second-degree range that

applies to defendant's handgun conviction. See N.J.S.A. 2C:43-6(a)(2), (3)

(prescribing ordinary terms of imprisonment for second- and third-degree

crimes).    Fourteen days after the initial sentencing proceeding, the court

resentenced defendant to a state prison term of five years of imprisonment

during which defendant must serve forty-two months before becoming eligible

for parole. The judge awarded defendant fourteen days of gap time for February


                                                                          A-3512-17T1
                                        4
9, 2018, to February 22, 2018, reflecting the time between the initial sentencing

hearing and the resentencing proceeding.

                                        II.

      We briefly summarize relevant portions of the evidence adduced by the

State at trial to place the legal issues before us in context. In October 2015,

defendant's shop received a sales tax bill from the State of New Jersey.

Exasperated and in dire financial straits, defendant called the Governor's office

in an attempt to obtain information about the tax bill. Defendant was put in

contact with a representative from the tax office.       Not satisfied with that

representative's answers, defendant placed a second call to the Governor's office.

Defendant provided his tax ID number, driver's license number, social security

number, and the address of his shop. He proceeded to warn the Governor's office

that he "was going to drive to Virginia, [he] was going to purchase a handgun,

and [he] was going to go rob liquor stores and little old ladies."

      Two Linden municipal law enforcement officers, Officer James Garrison

and Detective Jason Mohr, were dispatched to defendant's residence to conduct

a follow-up investigation of the warning defendant had given to the Governor's

office. Defendant was not home when the officers arrived. While Officer

Garrison and Detective Mohr were conversing with defendant's girlfriend, they


                                                                          A-3512-17T1
                                        5
observed a white Chevy Corsica with flames painted on it approach the house

and then drive off.    Officer Garrison knew that this vehicle belonged to

defendant. The officers observed the vehicle turn right on to another street

without using a turn signal.

      The officers entered their vehicle and followed the Corsica. When the

officers caught up with defendant's car, they initiated a motor vehicle stop.

Detective Mohr approached on the driver's side while Officer Garrison

approached from the passenger's side. Officer Garrison used a flashlight to

illuminate the interior. After asking defendant for his credentials, Detective

Mohr moved towards the rear of the vehicle. At that point, Officer Garrison

observed defendant lift his shirt and place his hand on what appeared to be a

handgun. Officer Garrison quickly moved to the driver's side of the vehicle,

reached through the window, and retrieved the handgun from defendant's

waistband. The gun was loaded with nine rounds of ammunition in the magazine

and an additional round in the chamber.

                                     III.

      Defendant raises the following contentions for our consideration:

            POINT I

            THE MOTION JUDGE'S FACTUAL FINDINGS
            THAT GARRISON VIEWED THE GUN IN PLAIN

                                                                          A-3512-17T1
                                      6
            VIEW WERE "CLEARLY MISTAKEN" AND "SO
            WIDE OF THE MARK" THAT THE "INTERESTS OF
            JUSTICE       REQUIRE[]       APPELLATE
            INTERVENTION"       DUE      TO      THE
            INCONSISTENCIES    IN   THE     OFFICER'S
            TESTIMONY.

            POINT II

            THE STATE'S COMMENTS DURING ITS CLOSING
            AND   OPENING   STATEMENTS    DEPRIVED
            DEFENDANT OF A FAIR TRIAL.

            POINT III

            THIS COURT SHOULD VACATE THE ORDER
            DENYING DEFENDANT'S APPLICATION UNDER
            THE GRAVE'S ACT ESCAPE VALVE, N.J.S.A.
            2C:43-6.2, AND REMAND FOR RESENTENCING.

            POINT IV

            THE [FOURTEEN]     DAYS OF  GAP-TIME
            AWARDED ON THE AMENDED JUDGMENT OF
            CONVICTION SHOULD HAVE BEEN GIVEN AS
            PRIOR SERVICE CREDIT.

                                      IV.

      We first address defendant's contention that the handgun should have been

suppressed. The gravamen of defendant's argument is that that the motion judge

erred in finding that Officer Garrison was a credible witness.       Defendant

contends the officer gave inconsistent testimony at the suppression hearing. The

motion judge carefully considered that argument and rejected it. We too find

                                                                        A-3512-17T1
                                       7
defendant's argument unpersuasive and defer to the motion court's well-reasoned

credibility findings.

      Officer Garrison testified that he observed the gun while looking into the

cabin from the passenger side of the vehicle. Specifically, Garrison stated that,

             I approached the vehicle on the passenger side.
             Detective [Mohr] asked for [defendant's] credentials,
             once he retrieved them, he retreated to the rear of the
             vehicle to radio other units still on scene. And that's
             when I observed [defendant] lift his shirt, place his
             hand on a black handgun. . . . I quickly moved around
             to the driver's side, reached inside, gained control of his
             hands and the handgun.

      Garrison maintained throughout the hearing that he saw the gun while he

was still on the passenger side, before he rushed to the driver's side to confiscate

the weapon. In his police report filed shortly after the encounter, he had stated,

"I observed [defendant] reach toward his waistband and lift his shirt. At this

time I maintained constant visual of [defendant] and quickly moved to the

driver's side. As I got to the driver's door, I immediately observed a black

handgun in defendant's waistband."

      Garrison acknowledged at the hearing that his report intimates he did not

see the gun until after he had repositioned to the driver's side of the vehicle. He

clarified, "[w]hen I was at the passenger side, I saw his hand on the handle. I

knew then it was a handgun. When I got to the driver's side, for report purposes,

                                                                            A-3512-17T1
                                         8
I could actually identify that as a handgun." Further, Garrison testified he

believed defendant had a handgun by the way defendant was placing his hand

on his waistband.

      Several additional pertinent facts were adduced at the suppression

hearing. Officer Garrison had been advised in the past that defendant might be

carrying a weapon, and on the night of the arrest, Garrison believed defendant

was armed and dangerous. Additionally, when Officer Garrison approached the

driver's side window, he asked defendant, "[d]o you still have that hammer,"

referring to a gun. Defendant then raised his hands and Garrison reached into

the window and removed the handgun from defendant's waistband. Garrison

explained that he did not shout "gun" or otherwise alert Detective Mohr when

he first saw the weapon because the detective had his back to defendant and

Garrison was concerned that defendant might panic and shoot the detective.

      The motion judge issued a thorough and detailed oral opinion spanning

forty-five pages of transcript. The court explicitly and carefully addressed the

asserted inconsistencies in Officer Garrison's testimony and found him to be

credible.   The court rejected defense counsel's contention that the officer

"tailored" his testimony.   In contrast, the motion court found defendant's

testimony at the suppression hearing was not credible.        The court noted


                                                                        A-3512-17T1
                                       9
defendant was non-responsive at times and added information that was not asked

of him.

      The law is well-settled that when reviewing a trial court's decision in a

motion to suppress, appellate courts defer to the trial court's factual findings so

long as they are "supported by sufficient credible evidence in the record." State

v. Gamble, 218 N.J. 412, 424 (2014) (citing State v. Elders, 192 N.J. 224, 243

(2007)). Furthermore, "a trial court's findings should be disturbed only if they

are so clearly mistaken 'that the interests of justice demand intervention and

correction.'" Elders, 192 N.J. at 244 (quoting State v. Johnson, 42 N.J. 146, 162

(1964)).      This foundational principle recognizes that "findings of the trial

judge . . . are substantially influenced by his opportunity to hear and see the

witnesses and to have the 'feel' of the case, which a reviewing court cannot

enjoy." Johnson, 42 N.J. at 162.

      In this case, the motion court had the opportunity to view Officer

Garrison's testimony firsthand. The court explained that the officer "was calm,

clear and straight forward while testifying.        His testimony was largely

consistent.     [He] was responsive to the questions asked and did not add

information beyond what was asked of him." The judge also observed that the

dashcam video appeared to corroborate the officer's version of events. In these


                                                                           A-3512-17T1
                                        10
circumstances, we do not hesitate to accept the motion court's factual finding

that Officer Garrison observed what he reasonably believed to be a handgun

before he reached into the passenger cabin and retrieved the weapon from

defendant's waistband.

      Although the motion court found that the State had proved that the weapon

was observed in "plain view," we are not convinced that it was necessary for the

State to establish all of the elements of the plain view exception to sustain the

lawfulness of the seizure of the handgun in this case. 2 The record before us

clearly shows that during a lawful investigative detention, Officer Garrison



2
   See State v. Mann, 203 N.J. 328, 341 (2010) (holding seizure of drugs from
car was lawful under the plain view exception to the warrant requirement). In
State v. Gonzales, 227 N.J. 77, 100–01 (2016), the New Jersey Supreme Court
embraced longstanding United States Supreme Court precedent and eliminated
the "inadvertence" prong of the plain view exception. The Court held that this
revision to New Jersey search and seizure jurisprudence applies prospectively
to searches conducted after November 15, 2016.
       The seizure in this case occurred before the Court eliminated the
inadvertence element of the plain view exception. However, we need not
address whether the discovery of the firearm on defendant's person was
inadvertent. For one thing, defendant does not contend on appeal that the State
failed to establish the inadvertence prong of the plain view exception. Rather,
as noted, defendant's argument focuses on the officer's credibility as a witness.
In any event, we conclude that the seizure of the handgun from defendant's
waistband was clearly lawful under the search-incident-to-arrest exception. See
S.S., 229 N.J. at 380 (noting that because legal issues do not implicate the fact-
finding expertise of the trial courts, appellate courts construe the Constitution,
statutes, and common law "de novo—'with fresh eyes'") (emphasis omitted).
                                                                          A-3512-17T1
                                       11
developed probable cause to believe defendant was carrying a concealed

firearm.

      At the moment probable cause ripened, the officer was authorized to make

an arrest and conduct a search of the defendant's person incident to that arrest.

State v. Dangerfield, 171 N.J. 446, 455–56 (2002); see also State v. O'Neal, 190

N.J. 601, 614 (2007) (holding that it does not matter that police searched and

removed contraband before placing the defendant under arrest because when

police search a person before arresting him "as part of a single, uninterrupted

transaction, it does not matter whether the arrest precedes the search;" it is the

"'right to arrest,' rather than the actual arrest[,] that must pre-exist the search"

(citations omitted)). Accordingly, the seizure of the weapon from defendant's

waistband was lawful and the handgun was properly admitted into evidence.

                                        V.

      We turn next to defendant's contention that the prosecutor made

inappropriate comments in both his opening and closing statements. We begin

our analysis by acknowledging legal principles that impose limits on trial

advocates in general and prosecutors in particular. We afford prosecutors at trial

considerable leeway so long as their comments are reasonably related to the

scope of the evidence presented. State v. Harris, 141 N.J. 525, 559 (1995). The


                                                                            A-3512-17T1
                                        12
New Jersey Supreme Court has recognized that "[c]riminal trials are emotionally

charged proceedings. A prosecutor is not expected to conduct himself in a

manner appropriate to a lecture hall. He is entitled to be forceful and graphic in

his summation to the jury, so long as he confines himself to fair comments on

the evidence presented." State v. Timmendequas, 161 N.J. 515, 587 (1999)

(quoting State v. DiPaglia, 64 N.J. 288, 305 (1974) (Clifford, J., dissenting)).

We emphasize, however, that the State is "limited to commenting on the

evidence and to drawing any reasonable inferences supported by the proofs."

State v. Dixon, 125 N.J. 223, 259 (1991) (citation omitted). "[P]rosecutors are

prohibited from casting unjustified aspersions on the defense or defense

counsel." State v. Nelson, 173 N.J. 417, 461 (2002) (citing State v. Smith, 167

N.J. 158, 177 (2001)).

                                            A.

      In his opening statement, the prosecutor remarked, "[s]o I want to go back

to October 30, 2015. On that date at about 7 o'clock at night Linden police

officers, Jason Mohr and James Garrison were looking for [defendant]. They

were looking to speak to [defendant] so they went to his house at [address] in

Linden."




                                                                          A-3512-17T1
                                       13
      Defendant now claims for the first time on appeal that it was inappropriate

for the prosecutor to tell the jury that police "were looking for" him. We

disagree. This was not a situation where the prosecutor was alluding to some

unlawful activity about which the jury would not be apprised. Officer Garrison

and Detective Mohr were indeed looking for defendant for the purpose of

investigating the threatening message he had made to the Governor's Office.

Evidence of defendant's message to the Governor's office was introduced at trial.

The jury would thus learn that the motor vehicle stop during which the firearm

was seized was not a random encounter but rather was incident to the follow -up

investigation that officers Garrison and Mohr were assigned to conduct. The

prosecutor in his opening statement was allowed to refer to that anticipated

evidence.

      We note that defense counsel did not object to the prosecutor's opening

statement. We view defense counsel's failure to object as strong indication that

the prosecutor's belatedly challenged remark was of no moment. See State v.

Tierney, 356 N.J. Super. 468, 481 (App. Div. 2003) ("Defendant's failure to

'interpose a timely objection constitutes strong evidence that the error belatedly

raised here was actually of no moment.'" (quoting State v. White, 326 N.J. Super.

304, 315 (App. Div. 1999))).      In sum, we do not believe the prosecutor's


                                                                          A-3512-17T1
                                       14
reference to the fact that the officers were looking for him was error, much less

plain error clearly capable of producing an unjust result. R. 2:10-2.

                                       B.

      We turn next to defendant's contention that the prosecutor committed

misconduct during the State's summation.         In his closing argument, the

prosecutor remarked:

             [The defense attorney] talked about a lot of things that
            maybe weren't so clear when Officer Garrison testified.
            You know what she didn't bring up? All of the times
            Officer Garrison's testimony [was] corroborated by
            other sources, by the dash cam footage, by his partner
            who was at the scene, by physical evidence, by the
            defendant. [The defense attorney] didn't talk about
            that. I'm going to.

Defense counsel objected to this statement, but the objection was overruled.

      A prosecutor is permitted to respond forcefully to arguments raised by

defense counsel in summation. See Dixon, 125 N.J. at 259 (noting a prosecutor

may "make 'a vigorous and forceful presentation of the State's case'") (quoting

State v. Bucanis, 26 N.J. 45, 56 (1958)). The prosecutor thus had every right to

refute defense counsel's argument by highlighting the evidence that corroborated

Officer Garrison's testimony. The issue before us is whether the prosecutor went

too far by commenting on the fact that defense counsel in her summation chose

not to mention evidence that was favorable to the prosecution. In deciding this

                                                                         A-3512-17T1
                                      15
question, we note that it is one thing to criticize a defense counsel's argument

on its merits. It is another thing to criticize counsel him/herself. We th us must

determine whether in this instance the prosecutor improperly cast aspersion on

counsel by intimating that she had been less than forthright with the jury.

      Although we believe that the prosecutor in this case came uncomfortably

close to the line, we conclude the principal effect of the prosecutor's remark was

not to cast aspersion on defense counsel so much as to highlight different facts

in evidence than the facts defense counsel chose to emphasize. This was not a

situation where, as in State v. Frost, the prosecutor impugned defense counsel's

closing argument as "lawyer talk."      158 N.J. 76, 86 (1999).      Nor are the

prosecutor's remarks in the case before us comparable to the comment we

condemned in State v. Neal, where the prosecutor complained to the jury "that

defendant's calling of character witnesses was 'quite shameless.'" 361 N.J.

Super. 522, 535 (App. Div. 2003).

      Viewed in context, we do not believe the prosecutor's comment in this

case was tantamount to accusing defense counsel of misleading the jury by

omission. A defense lawyer, of course, is under no obligation to remind the jury

of evidence favorable to the prosecution and thus should not be criticized tacitly

by a prosecutor for being selective in discussing the evidence. We caution that


                                                                          A-3512-17T1
                                       16
prosecutors would be well advised to confine their rebuttal remarks in

summation to the merits of the arguments of counsel and not the manner in

which counsel presented those arguments to the jury. See Dixon, 125 N.J. at

259 (noting a prosecutor is "limited to commenting on the evidence and to

drawing any reasonable inferences supported by the proofs").

      Although we believe the prosecutor came close to crossing the line in this

case, we conclude that the prosecutor's off-hand remark did not deprive

defendant of a fair trial. The New Jersey Supreme Court has instructed that the

proper yardstick in determining whether a prosecutor's trial remarks warrant

reversal is whether the prosecutor's conduct was "so egregious that it deprived

the defendant of a fair trial." State v. Wakefield, 190 N.J. 397, 467 (2007)

(quoting State v. Pennington, 119 N.J. 547, 565 (1990)). In this instance, the

prosecutor's brief, isolated comment on what defense counsel chose not to tell

the jury was not egregious.

      We add that the jury was instructed on two occasions that statements by

attorneys, including opening and closing statements, are not evidence. We note

also that the State's evidence that defendant was carrying a handgun on his

person in public was overwhelming, notwithstanding any inconsistencies in

Officer Garrison's testimony as to when he first saw the weapon. See State v.


                                                                        A-3512-17T1
                                      17
Pressley, 232 N.J. 587, 594 (2018) (finding that a prosecutor's misstatement of

the law in summation was incapable of producing an unjust result, "particularly

in light of the overwhelming evidence of defendant's guilt"). In these

circumstances, we conclude the prosecutor's comment simply does not rise to

the level where defendant's right to a fair trial is implicated.

                                        VI.

      Defendant next contends that the mandatory minimum sentence

prescribed by N.J.S.A. 2C:43-6(c) should not have been imposed.             That

contention lacks sufficient merit to warrant extensive discussion.      R. 2:11-

3(e)(2). The mandatory minimum sentence for unlawful possession of a firearm

must be imposed unless the prosecutor consents to waive or reduce the parole

ineligibility term pursuant to N.J.S.A. 2C:43-6.2. The prosecutor's decision is

subject to judicial review under a gross and patent abuse of discretion standard.

State v. Watson, 346 N.J. Super. 521, 535 (App. Div. 2002). A patent and gross

abuse of discretion is a decision so wide off the mark of the goals sought to be

accomplished that fundamental fairness and justice require judicial intervention.

State v. Watkins, 193 N.J. 507, 520 (2008) (citing State v. Wallace, 146 N.J.

576, 582–83 (1996)); see also State v. Alvarez, 246 N.J. Super. 137, 147 (App.

Div. 1991) (noting application of N.J.S.A. 2C:43-6.2 is subject to the consent of


                                                                         A-3512-17T1
                                        18
the prosecutor unless defendant shows the prosecutor acted "arbitrarily or

unconstitutionally discriminated" against him or her).

      In this case, the sentencing court found that the prosecutor properly

considered all applicable aggravating and mitigating factors, including the

mitigating circumstances of defendant's age—he was sixty-eight years old—and

the absence of a criminal record. The court further concluded that the prosecutor

complied with the Attorney General Directive that channels the exercise of

prosecutorial discretion in deciding whether to reduce the statutorily stipulated

sentence for firearms offenders. 3

      Our own review of the record leads us to conclude that the prosecutor's

decision was not an abuse of prosecutorial discretion, much less a gross and

patent abuse. Accordingly, we affirm the imposition of the statutorily prescribed

forty-two month parole ineligibility term.




3
   See "Attorney General Directive to Ensure Uniform Enforcement of the
'Graves Act'" (Oct. 23, 2008, as corrected Nov. 25, 2008) (Directive). The
Directive provides that a prosecutor can take into account the likelihood of a
conviction at trial, and further provides that the prosecutor "shall consider all
relevant circumstances concerning the offense conduct and the offender,
including those aggravating and mitigating circumstances set forth in N.J.S.A.
2C:44-1." Directive at 12.
                                                                         A-3512-17T1
                                      19
                                      VII.

      Finally, defendant contends that the amended Judgment of Conviction

(JOC) incorrectly awarded defendant fourteen days of "gap time" from February

9, 2018 (the date of the original sentencing) to February 22, 2018 (the date of

resentencing). Defendant contends that the sentencing court should instead have

awarded him fourteen days of credit for time served. The State on appeal

acknowledges that the JOC should be amended to reflect fourteen days of prior

service credit instead of gap time. We agree. Accordingly, we remand this case

for the sole purpose of amending the JOC to reflect the correct amount of jail

credit. In all other respects, defendant's conviction and sentence are affirmed.

      Affirmed in part and remanded. We do not retain jurisdiction.




                                                                          A-3512-17T1
                                      20